Title: Thomas Jefferson to Marcus Dyson, 19 May 1816
From: Jefferson, Thomas
To: Dyson, Marcus


          
            Sir
             Monticello. May 19. 16
          
          Your favor of the 6th is recieved, and I am sorry to say I am not able to answer your chemical enquiries with satisfaction. the antient chemistry was in possession of the schools when I was a student in them, and when that was reformed by the nomenclature of Morveau, and the theories of Lavoisier, I had become too much engaged in public affairs and the practical business of life, to undertake a fundamental renovation of any branch of science. I contented myself therefore with a
			 general knolege of the gen system of Lavoisier, and have at no time followed it up with such a degree of attention as would authorise me to hazard opinions where error would be serious. the best informed Chemist of our
			 state, as far as my acquaintance goes, is Joseph C. Cabell of Warminster, Senator for our district. he passed a considerable time in Paris, applied himself while there with assiduity to this branch of science, and availed himself of all the advantages which that place offers for it’s acquisition. were you to take the trouble of
			 consulting him, he could probably satisfy your enquiries on grounds which would merit confidence. with a wish that your object may be accomplished, accept the assurance of my great respect
          Th: Jefferson
        